DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see pages 2 through 3, filed 03/22/2022, with respect to claims 1-22 have been fully considered and are persuasive.  The 101 rejection of 01/03/2022 has been withdrawn. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-8, 13-16, 18, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fox (US20130088219A1, 2013-04-11), in view of Hinrichs (US PATENT 5274577, 1993-12-28).

Regarding Claim 1, Fox teaches a system for linearizing a sensor signal by converting the sensor signal into a linearized output signal (Abstract; [0034]), comprising: a position sensor (12) comprising a magnetic field sensing element configured to measure a magnetic field representative of a position of an object whose position changes relative to the position sensor ([0017]; [0036]), wherein the position sensor is configured to generate the sensor signal based on the measured magnetic field, wherein the magnetic field undergoes a linear field change corresponding to a first range of motion of the object relative to the position sensor and undergoes a non-linear field change corresponding to a second range of motion of the object relative to the position sensor ([0017]; [0034-0036]); 
 and a processing circuit configured to receive the sensor signal comprising a plurality of sensor signal values and convert the sensor signal into the linearized output signal comprising a plurality of linearized output values [0039]; wherein the processing circuit is configured to determine an interval of the plurality of intervals in which a sensor signal value of the sensor signal is located and to calculate a linearized output signal value for the signal value by way of a linear interpolation using the sensor signal value [0039], the assigned respective first output value of the determined interval, and the assigned respective second output value of the determined interval, wherein the processing circuit is configured to convert the sensor signal value into the calculated linearized output signal value and generate the linearized output signal comprising the calculated linearized output signal value, wherein the linearized output signal is substantially free of non-linear distortion and represents the position of the object as the position changes within the first range of motion and the second range of motion of the object relative to the position sensor ([0036, 0039]; Fig 6-7). 
Fox discloses that the processor may have memory, but doesn’t specifically disclose a memory, in which an output value is stored for each of a plurality of linearization points, wherein the plurality of linearization points divide a value range into a plurality of intervals, wherein each interval is delimited by a respective first linearization point with an assigned respective first output value and a respective second linearization point with an assigned respective second output value; wherein at least two of intervals of the plurality of intervals have different interval lengths, which are formed by multiplication of an initial interval length by a respective integer factor, wherein the respective integer factor for at least one of the at least two intervals is not an integer power of an integer base of two or more. However, in a related field Hinrichs discloses: An alternate approach to the power series expansion computation is to store "key" data-point pairs at selected points along a response curve and to perform interpolations when required. When the response curve is broken into a large number of such segments (more segments enable nonlinear areas of the responsive curve to be more accurately reproduced), the storage requirements for the microcontroller increase substantially. One way to reduce data storage requirements is to use regular spacing of the input data points that delimit the boundaries of each segment, so that one of the two variables can be reconstructed by counting rather than by reading a stored value. Thus, a range of possible input voltages can be divided into a number of equal segments: the incremental count output from the analog-to-digital converter is chosen to be the same between succeeding data points on the response curve (abstract; Col. 2, lines 4-21). Hinrichs goes on to further disclose: while a factor of 2 is herein described for the increases in segment value size, other easily stored factors could also be employed (Col.5, lines 27-43). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Fox to incorporate the teachings of Hinrichs by including memory in order to store linearized outputs and accurately display the linearized output signal. Also, multiplication of an interval length by a factor in order to, as the data points move up the curve, become increasingly farther apart. This way the accuracy does not suffer as such data points reside on the more linear portions of the curve. Data storage requirements are thus minimized.
	
Regarding Claim 2, The combination teaches all of the limitations of claim 1. Fox further teaches the system as claimed in claim 1, wherein the plurality of intervals are arranged symmetrically with respect to a center of the value range (Fox: Fig.6-7).
Regarding Claim 3, The combination teaches all of the limitations of claim 1. The combination further teaches the system as claimed in claim 1, wherein the processing circuit is configured to calculate the linearized output signal value, denoted by y, using the following calculation principle: 
    PNG
    media_image1.png
    65
    347
    media_image1.png
    Greyscale
 (Hinrichs: Fig. 1; Col. 8, lines 20-35; Col.2, lines 21-63). (Examiner’s Note: this calculation principle is known as liner interpolation, also known as the slope intercept (y=mx+b)).

Regarding Claim 4, the combination teaches all of the limitations of claim 1. The combination further teaches wherein: an interval length of at least one interval of the plurality of intervals corresponds to an integer power of two, and the processing circuit is configured to implement, for the at least one interval, a division by the interval length, to be performed during the linear interpolation, by a digital shift operation (Hinrichs: Col. 6, lines 36-45; Col. 7, lines 51-68 & Col. 8, lines 1-20).

Regarding Claim 6, The combination teaches all of the limitations of claim 1. The combination further teaches wherein the value range is divided into a grid of grid positions, wherein a distance between two grid positions in each case corresponds to the initial interval length and wherein each linearization point is arranged at an assigned grid position (Hinrichs: Fig. 1; Col. 3 lines 42-68).

Regarding Claim 7, The combination teaches all of the limitations of claim 6. The combination further teaches wherein the assigned grid position is stored in the memory for each linearization point (Hinrichs: Fig. 1; Col. 3 lines 42-68).
Regarding Claim 8, The combination teaches all of the limitations of claim 1. The combination further teaches wherein an assigned input value is stored in the memory for each linearization point (Hinrichs: Fig. 1; Col. 3 lines 42-68).

Regarding Claim 13, Fox teaches a method converting a sensor signal into a linearized output signal (Abstract; [0034]), the method comprising: measuring, by a position sensor (12), a magnetic field representative of a position of an object whose position changes relative to the position sensor, wherein the magnetic field undergoes a linear field change corresponding to a first range of motion of the object relative to the position sensor and undergoes a non-linear field change corresponding to a second range of motion of the object relative to the position sensor (([0034]; [0039]; Fig 6-7)): generating, by the position sensor, the sensor signal comprising a plurality of sensor signal values based on the measured magnetic field ([0030]; [0036]); converting, by a processing circuit, the sensor signal into the linearized output signal comprising a plurality of linearized output values, wherein converting the sensor signal [0034] comprises: determining the interval of a value range in which an sensor signal value of the sensor signal is located (Fig.6; [0036]), wherein the value range is divided into a plurality of intervals by linearization points, wherein each interval is delimited by a respective first linearization point with an assigned respective first output value and a respective second linearization point with an assigned respective second output value (Fig. 6); calculating a linearized output signal value for the sensor signal value by linear interpolation using the sensor signal value, the assigned respective first output value of the determined interval, and the assigned respective second output value of the determined intervals converting the sensor signal value into the calculated linearized output signal value ([0034]; Fig 6-7); and generating the linearized output signal comprising the calculated linearized output signal value, wherein the linearized output signal is substantially free of non-linear distortion and represents the position of the object as the position changes Page 6 of 13Attorney Docket No.: INF-2019P50028US within the first range of motion and the second range of motion of the object relative to the position sensor ([0034]; Fig 6-7). 
Fox fails to specifically disclose wherein at least two of intervals of the plurality of intervals have different interval lengths, which are formed by multiplication of an initial interval length by a respective integer factor, wherein the respective integer factor of at least one of the intervals is not an integer power of an integer base of two or more. However, in a related field, Hinrichs teaches (abstract; Col. 3, lines 42-68; Col.5, lines 27-43). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Fox to incorporate the teachings of Hinrichs by including multiplication of an interval length by a factor in order to, as the data points move up the curve, become increasingly farther apart. This way the accuracy does not suffer as such data points reside on the more linear portions of the curve. Data storage requirements are thus minimized.

Regarding Claim 14, The combination teaches all of the limitations of claim 13. Fox further teaches the system as claimed in claim 1, wherein the plurality of intervals are arranged symmetrically with respect to a center of the value range (Fig.6-7).

Regarding Claim 15, The combination teaches all of the limitations of claim 1. The combination further teaches the system as claimed in claim 13, wherein the processing circuit is configured to calculate the linearized output signal value, denoted by y, using the following calculation principle: 
    PNG
    media_image1.png
    65
    347
    media_image1.png
    Greyscale
 (Fig. 1; Col. 8, lines 20-35; Col.2, lines 21-63) (Examiner’s Note: this calculation principle is known as liner interpolation, also known as the slope intercept (y=mx+b)).
Regarding Claim 16, The combination teaches all of the limitations of claim 13. The combination further teaches wherein: an interval length of at least one interval of the plurality of intervals corresponds to an integer power of two, and the processing circuit is configured to implement, for the at least one interval, a division by the interval length, to be performed during the linear interpolation, by a digital shift operation (Col. 6, lines 36-45; Col. 7, lines 51-68 & Col. 8, lines 1-20).

Regarding Claim 18, The combination teaches all of the limitations of claim 13. The combination further teaches wherein the value range is divided into a grid of grid positions, wherein a distance between two grid positions in each case corresponds to the initial interval length and wherein each linearization point is arranged at an assigned grid position (Hinrichs: Fig. 1; Col. 3 lines 42-68).

Regarding Claim 22,  The combination teaches all of the limitations of claim 13. The combination further teaches non-transitory computer-readable medium configured to store machine-readable commands which, when executed by a processing device, cause the processing device to carry out a method (Hinrichs: [0019]).
	
Regarding Claim 23, the combination teaches the system as claimed in claim 1, wherein the processing circuit is configured to convert each of the plurality of input values into a respective one of the plurality of linearized output values on an individual basis (Hinrichs: [0028]) by determining a respective interval of the plurality of intervals in which a respective sensor signal value is located and to calculate a respective linearized output signal value for the sensor signal value by way of a linear interpolation using the sensor signal value, the assigned respective first output value of the determined interval, and the assigned respective second output value of the determined interval, wherein the processing circuit is configured to generate the linearized output signal comprising the calculated linearized output signal values (Hinrichs: [0034]; Fig 6-7). 

Allowable Subject Matter

Claims 5, 9-10, 17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made record and not relied upon is considered pertinent to applicant’s disclosure.
	
Chowdhury et al. (NON-CONTACT LINEAR POSITION SENSOR, 2020-05-07) teaches position sensors, including linear position sensors, that utilize magnetic field(s) are disclosed. Disclosed sensors include flux emitters and sensor assemblys. The sensor assemblys include flux collectors that interact with magnetic fields from flux emitters and with a magnetism sensing device. Flux emitters have arrangements of magnets that when combined with the sensor assembly can provide a constantly increasing or a constantly decreasing signal across a range of relative movement; Sato (ROTATION ANGLE SENSOR, 2002-01-31) teaches a rotation angle sensor of the present invention for measuring a rotation angle of an object to be measured, comprises a rotation shaft which is rotated by rotation of the object to be measured, a parallel magnetic field generator for generating parallel magnetic field which is rotated as the rotation shaft rotates, magnetic force detector 6 for detecting magnetic field strength in the parallel magnetic field generated by the parallel magnetic field generator, and for outputting output voltage based on the magnetic field strength, and rotation angle calculator for calculating a rotation angle of the object to be measured based on the output voltage output from the magnetic force detector.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SINGLETARY/Examiner, Art Unit 2863  

/NATALIE HULS/Primary Examiner, Art Unit 2863